DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election of Group II, claims 11-15 in the reply filed on 4/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Thus, claims 1-10 are withdrawn from further consideration as being drawn to a non-elected invention.


Therefore, the restriction is hereby made FINAL.


Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating hyperpigmentation in a human in need thereof via administering the claimed extract, does not reasonably provide enablement for preventing hyperpigmentation.  The make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1)      the nature of the invention;
2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art.

            With respect to the Wands factors above (particularly as they pertain to the quantity of experimentation necessary as well as the state of the prior art within the medical field), Applicants have reasonably demonstrated/disclosed that the claimed extract composition is useful as a therapeutic agent for treating hyperpigmentation in a human.  However, the claims also encompass using the claimed extract to prevent hyperpigmentation from occurring (which encompasses preventing all conceivable types of hyperpigmentation which are well-recognized in the art as being difficult to treat, much less prevent) which is clearly beyond the scope of the instantly disclosed/claimed 
            According, it would take undue experimentation without a reasonable expectation for one of skill the art to prevent hyperpigmentation in a human via administering the recited extract thereto – as instantly claimed.    


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 11, applicant defines the “extract as defined in claim 4”. This is confusing since claim 4 is not under consideration and is a withdrawn claim. Further, the method has no 


 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by EP 2 772 245 (of record).


EP teaches C02 ginger root extracts identical as used in the application (see paragraphs [0014], [0015] and example 1, table 1). This has protective action on stem cells of skin and hair, has anti-oxidant and anti-aging action as well as an anti-inflammatory action on skin and hair. It can be used for treating pigmentation disorders, in particular because it protects stem ceils against damaging by UV radiation (see paragraphs [0013] and [0017]}. This extract may be combined with UV-fiiters and bleaching agents (see paragraphs [0034], [0035] and the formulation example 9). In particular, the skin lightening day care fluid O/W No. 9, contains 0.05% ginger extract as well as known UV-A and UV-B filters and skin lightening agents. Note also that the composition is topically administered. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 772 245.


EP teaches C02 ginger root extracts identical as used in the application (see paragraphs [0014], [0015] and example 1, table 1). This has protective action on stem cells of skin and hair, has anti-oxidant and anti-aging action as well as an anti-inflammatory action on skin and hair. It can be used for treating pigmentation disorders, in particular because it protects stem ceils against damaging by UV radiation (see paragraphs [0013] and [0017]}. This extract may be combined with UV-fiiters and 

In the event it is seen that “pigmentation disorders” do not encompass  “hyperpigmentation” (which is NOT being admitted on the record) then it would have been obvious for one having ordinary skill in the art at the time the invention was made to use the extract of EP to treat hyperpigmentation since hyperpigmentation is clearly a common type of pigmentation disorder and is simply a pigmentation disorder of the skin which clearly hyperpigmentation is. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655